
	
		II
		110th CONGRESS
		1st Session
		S. 480
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2007
			Mr. Kohl (for himself,
			 Mr. Hatch, and Mr. Specter) introduced the following bill; which
			 was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Antitrust Modernization Commission Act of
		  2002, to extend the term of the Antitrust Modernization Commission and to make
		  a technical correction.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Antitrust Modernization Commission
			 Extension Act of 2007.
		2.Extension of
			 terminationSection 11059 of
			 the Antitrust Modernization Commission Act of 2002 (15 U.S.C. 1 note) is
			 amended—
			(1)by striking 30 days and
			 inserting 60 days; and
			(2)by striking
			 section 8 and inserting section 11058.
			
